The appellant was convicted of the offense of murder, and his punishment was assessed at confinement in the state penitentiary for a term of forty years.
There are no bills of exception in the record, nor were there any objections to the court's charge. Hence the only matter this court need determine is the sufficiency of the testimony to warrant and sustain the conviction. *Page 639 
The State offered several eye-witnesses who testified that the appellant struck the deceased several blows on the head with an axe, while his co-defendant, Kilpatrick, cut the deceased with a knife. After the homicide they attempted to cover up the crime by taking the body and placing it near the railroad tracks so as to make it appear that deceased had been struck by a train and in that way conceal their crime. The appellant's defense was that of an alibi. The State's testimony as disclosed by this record we think is sufficient to justify the jury's conclusion that defendant was guilty of the offense of murder.
It is therefore ordered that the judgment of the trial court be and the same is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.